United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 9, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60495
                          Summary Calendar



DOUGLAS TAYLOR,

                                     Plaintiff-Appellant,

versus

AARON JAGERS; STEVEN CROSSON; FRED YOUNG, Lt.,
In His Official and Individual Capacity; RONALD EASLEY,
Captain, In Official and Individual Capacity; MARK ENTERKIN,
Captain, In Official and Individual Capacity;
DENNIS JOHNSON, Lt., In Official and Individual Capacity,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 4:02-CV-160-LN
                       --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Douglas Taylor, Mississippi state prisoner # 72097, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

as frivolous.   Taylor argues that did not receive due process

protection in connection with his placement in administrative

segregation and his transfer to a new facility which did not

provide him with psychiatric care.   He also argues that he was


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-60495
                                  -2-

subjected to cruel and unusual punishment in violation of his

Eighth Amendment rights.    Taylor asserts that the district court

did not give him a sufficient opportunity to develop his claims.

     Taylor filed an amended complaint and testified at the

Spears** hearing about his claims.   Thus, he was given an

adequate opportunity to factually develop his claims.    Eason v.

Thaler, 14 F.3d 8, 9-10 (5th Cir. 1994).

     Taylor’s placement in administrative segregation, standing

alone, “[did] not constitute a deprivation of a constitutionally

cognizable liberty interest.”    Luken v. Scott, 71 F.3d 192, 193

(5th Cir. 1995).    Thus, he had no right to due process concerning

such punishment.    See Martin v. Scott, 156 F.3d 578, 580 (5th

Cir. 1998).

     Insofar as Taylor complains about the transfer to the

Parchman facility, the Due Process Clause does not, by itself,

endow a prisoner with a protected liberty interest in the

location of his confinement.    Meachum v. Fano, 427 U.S. 215, 225

(1976).    Generally, there is no Fourteenth Amendment “liberty

interest in being imprisoned at one [prison facility] rather

than [an]other, even if life in one is much more disagreeable

than in another.”    Maddox v. Thomas, 671 F.2d 949, 950 (5th Cir.

1982) (internal citation and quotation omitted).    The exception

to this general rule is where the state has created such an




     **
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                           No. 03-60495
                                -3-

interest.   See Jackson v. Cain, 864 F.2d 1235, 1250 (5th Cir.

1989).

     Taylor contends that he has a liberty interest to remain in

a special needs facility under Mississippi statutes addressing

special needs inmates.   The Mississippi statute Taylor relies

upon is not mandatory in nature, it merely states that a special

needs inmate may be eligible for special needs housing.       See

MISS. CODE ANN. § 47-5-1105(3).   Thus, the statute does not create

a liberty interest protected by due process.     See Scales v.

Mississippi State Parole Bd., 831 F.2d 565, 565-66 (5th Cir.

1987).

     With respect to Taylor’s Eighth Amendment claim, prison

officials violate the constitutional prohibition against cruel

and unusual punishment when they demonstrate deliberate

indifference to a prisoner’s serious medical needs.     Wilson v.

Seiter, 501 U.S. 294, 297 (1991).     Taylor admitted during the

Spears hearing that he continued to receive his medication while

housed in administrative segregation at the East Mississippi

Correctional Facility (EMCF).     If Taylor was dissatisfied with

his medical treatment at the Parchman facility, he could have

pursued administrative remedies at that institution and, if

unsuccessful, could have filed a civil rights complaint against

the officers of that facility.     His complaints about his

treatment at Parchman do not state a claim of deliberate

indifference against the officers at EMCF.
                           No. 03-60495
                                -4-

     Taylor has failed to allege an arguable claim that he was

denied due process to which he was entitled or that he was

subjected to cruel and unusual punishment in violation of the

Eighth Amendment.   The district court did not abuse its

discretion in dismissing the complaint as frivolous.

     The district court did not abuse its discretion in denying

Taylor’s motion for appointment of counsel because the record

reflects that he is capable of adequately presenting his claims

to the court.   See Ulmer v. Chancellor, 691 F.2d 209, 213 (5th

Cir. 1982).

     Taylor’s appeal is without arguable merit and is DISMISSED

as frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).   The district court’s dismissal of

Taylor’s complaint as frivolous, and the dismissal of the instant

appeal as frivolous count as strikes under 28 U.S.C. § 1915(g).

Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).

Taylor is cautioned that if he accumulates three “strikes” under

28 U.S.C. § 1915(g), he will not be allowed to proceed in forma

pauperis (IFP) in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   28 U.S.C. § 1915(g).

     Taylor’s motion for a copy of the hearing transcript and to

file a supplemental brief is DENIED.

     APPEAL DISMISSED; SANCTION WARNING ISSUED; MOTIONS DENIED.